Littleton, Judge,
dissenting in part:
I am of opinion that defendant did not breach the wage provisions of its contract with plaintiff and that plaintiff is not, therefore, entitled to recover the amount of $4,264.58 which the court has allowed. _LeVeque et al. v. United States, 96 C. Cls. 250, and dissenting opinion in Beuttas et al. v. United States, 101 C. Cls. 748.
Jones, Judge, took no part in the decision of this case.
Upon a stipulation by the'parties showing that in accordance with the court’s opinion “the amount of Workmen’s Compensation paid by the plaintiff because of the increase in wages of $4,204.58 is the sum of $405.30,” and upon plaintiff’s motion for judgment, it was ordered October 1, 1945, *658that in addition to the sum of $4,264.58 above stated the plaintiff was entitled to recover the sum of $405.30, or a total of $4,669.88.
Mr. Robert P. Smith for the plaintiff. Mr. William Ristig was on the briefs.
Mr. W. A. Stern II, with whom was Mr. Assistant Attorney General Francis M. Shea, for the defendant.
ON PLAINTIFF’S MOTION FOR NEW TRIAL
This case comes before the court on plaintiff’s motion for a new trial, and on consideration thereof:
It is ordered this 4th day of June 1945 that said motion be and the same is overruled.
Madden, Judge; Littleton, Judge, and Whaley, Chief Justice, concur.